DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III (directed to Figures 48-58) in the reply filed on June 9, 2022 is acknowledged.
Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-II and IV-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2022.

Claims 1-27 and 32-35 are allowable (see below). Claims 28-31, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species I-V, as set forth in the Office action mailed on April 15, 2022, is hereby withdrawn and claims 28-31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance:

Burks (US Patent 6,983,856 B1), Hubbard (US Patent 2,309,769) and Bonifas (US Patent 10,464,788 B1)
are considered the closest prior art references to the claimed inventions of independent claims 1 and 33.

Claim 1 claims:
A method of securing a hoist system to a tower comprising a tower top located above the ground, a tower bottom and a tower height extending from the tower top to the tower bottom, the tower comprised of one or more poles or legs, the method comprising assembling a hoist system by performing the following steps in any suitable order including simultaneously:

a) securing an upper clamp bracket system to the tower by placing the upper clamp bracket system at least partially around a pole or leg of the tower;

b) securing a lower clamp bracket system to the tower by placing the lower clamp bracket system at least partially around a pole or leg of the tower;

c) securing a mast to at least one of the upper and lower clamp bracket systems, the mast comprising a top, a bottom, and a height extending from the top to the bottom;

d) providing a mast clamp bracket system; and

e) providing a hoist beam comprising a forward end, a rear end, a hoist beam length extending from the forward end to the rear end; wherein, at least after complete installation,

i) the upper and lower clamp bracket systems connect the mast to the tower; 

ii) the upper clamp bracket system is located above the lower clamp bracket system; 101

iii) the mast clamp bracket system is located above the upper and lower clamp bracket systems and connects the hoist beam rear end to the mast and wraps at least partially around the mast;

iv) the hoist beam extends laterally from the mast and the mast clamp bracket system;

v) the hoist beam further comprises at least one load-end sheave and at least one return sheave located rearwardly relative to the at least one load-end sheave;

vi) a load line extends from below the hoist beam, at least partially around the at least one load-end sheave and at least partially around the at least one return sheave and then below the hoist beam:

vii) a brace cable connects the hoist beam to the mast above the mast clamp bracket system and extends at an angle relative to the tower height and comprises an upper end connected to the mast and a lower end connected to the hoist beam;

viii) the mast height is generally parallel to the tower height:

ix) the mast top is above the tower top; and

x) the mast bottom is above the tower bottom.

None of Burks, Hubbard, nor Bonifas disclose nor would be obvious to the limitations of 1) “securing an upper clamp bracket system to the tower by placing the upper clamp bracket system at least partially around a pole or leg of the tower”, 2) “securing a lower clamp bracket system to the tower by placing the lower clamp bracket system at least partially around a pole or leg of the tower”, 3) “securing a mast to at least one of the upper and lower clamp bracket systems, the mast comprising a top, a bottom, and a height extending from the top to the bottom”, 4) “providing a mast clamp bracket system”, and 5) “the mast clamp bracket system is located above the upper and lower clamp bracket systems and connects the hoist beam rear end to the mast and wraps at least partially around the mast”, in conjunction with the remaining limitations of independent claim 1. 

Claim 33 claims:
A method of securing a hoist system to a tower comprising a left tower pole or leg and a right tower pole or leg, the left tower pole or leg connected to the right tower pole or leg by a plurality of tower braces, the tower, the left tower pole or leg and the right tower pole or leg each having a top located above the ground, a bottom and a height extending from the top to the bottom, the method comprising assembling a hoist system by performing the following steps in any suitable order including simultaneously:

a) securing a lower right clamp bracket system to the right tower pole or leg by placing the lower right clamp bracket system at least partially around the right tower pole or leg;

b) securing an upper right clamp bracket system to the right tower pole or leg by placing the upper right clamp bracket system at least partially around the right tower pole or leg;

c) securing a lower left clamp bracket system to the left tower pole or leg by placing the lower left clamp bracket system at least partially around the left tower pole or leg;

d) securing an upper left clamp bracket system to the left tower pole or leg by placing the upper left clamp bracket system at least partially around the left tower pole or leg;

e) providing a hoist beam comprising a forward end, a rear end, a hoist beam length extending from the hoist beam forward end to the hoist rear end;

f) providing an upper cross beam and a lower cross beam; and

g) providing a mast, the mast comprising a top, a bottom, and a height extending from the top to the bottom, wherein, at least after complete installation,

i) the lower left clamp bracket system is at substantially the same height as the lower right clamp bracket system;

ii) the lower cross beam extends between the lower left clamp bracket system and the lower right clamp bracket system and is oriented generally parallel to the ground and perpendicular to the tower height;

iii) the upper left clamp bracket system is at substantially the same height as the upper right clamp bracket system;

iv) the upper cross beam extends between the upper left clamp bracket system and the upper right clamp bracket system and is oriented generally parallel to the ground and perpendicular to the tower height;

v) the upper cross beam, the upper left clamp bracket system and the upper right clamp bracket system are located above the lower cross beam, the lower left clamp bracket system and the lower right clamp bracket system;

vi) the mast is connected to the lower cross beam by a lower cross beam bracket located between the lower left clamp bracket system and the lower right clamp bracket system;

vii) the mast height extends generally parallel to the tower height;

viii) the hoist beam is connected to the mast and extends laterally from the mast;

ix) the hoist beam further comprises at least one load-end sheave and at least one return sheave located rearwardly relative to the at least one load-end sheave;

x) a load line extends from below the hoist beam, at least partially around the at least one load-end sheave and at least partially around the at least one return sheave and then below the hoist beam; and

xi) a brace cable connects the hoist beam to the mast and extends at an angle relative to the tower height and comprises an upper end connected to the mast and a lower end connected to the hoist beam.

None of Burks, Hubbard, nor Bonifas disclose nor would be obvious to the limitations of 1) “securing a lower right clamp bracket system to the right tower pole or leg by placing the lower right clamp bracket system at least partially around the right tower pole or leg”, 2) “securing an upper right clamp bracket system to the right tower pole or leg by placing the upper right clamp bracket system at least partially around the right tower pole or leg”, 3) “securing a lower left clamp bracket system to the left tower pole or leg by placing the lower left clamp bracket system at least partially around the left tower pole or leg”, 4) “securing an upper left clamp bracket system to the left tower pole or leg by placing the upper left clamp bracket system at least partially around the left tower pole or leg”, 5) “providing an upper cross beam and a lower cross beam”, 6) “the lower left clamp bracket system is at substantially the same height as the lower right clamp bracket system”, 7) “the lower cross beam extends between the lower left clamp bracket system and the lower right clamp bracket system and is oriented generally parallel to the ground and perpendicular to the tower height”, 8) “the upper left clamp bracket system is at substantially the same height as the upper right clamp bracket system”, 9) “the upper cross beam extends between the upper left clamp bracket system and the upper right clamp bracket system and is oriented generally parallel to the ground and perpendicular to the tower height”, 10) “the upper cross beam, the upper left clamp bracket system and the upper right clamp bracket system are located above the lower cross beam, the lower left clamp bracket system and the lower right clamp bracket system”, and 11) “the mast is connected to the lower cross beam by a lower cross beam bracket located between the lower left clamp bracket system and the lower right clamp bracket system”, in conjunction with the remaining limitations of independent claim 33. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/